AUSTIN. TEXAS




,.-
          In CRAP OpbiOn tb. O-3448, 6 Copy Gf uhfch iasat-
tached hereto for ytnarconvenlsnac,ve held that the office
of Cotmty Attorney did not automaticallybeccme vacant u?m
the fauluctlenof the Lacuabent into the nray. Us ftirthep
bld that the above referred to offlclalYB~Ientitled to hia
sela during the term of his offfoe or unttl a vacancy rns
eateb
    7 lehed.
          In the cese of Namflton v8. xfng, 206 F. w. 357,
it 1s 8tatrb input,
          "T&me eon be no doubt of tha aorrectnena of
    tlm ocatentlonscadsbr appellant t&t the Ccllrmris-
    t1lc7nern*Court of a County fn Uris State lrtano
    authoFty or pwer to move t~la office any Oounty
    official or to declare a pacemy in eny ~aeh office,
    buteuehsptbority aeema tobe veeted alone ln the
    msttict court. * . . Aster very earMu investi-
    ptfm, w -lmvo bsen unable to find any statute of
    4w.e str%e OrprovtiLm QftheCoaettt;utlanvhtch
    dwm08     the  w sbrwc0   fr0a, th6 cmty  or 0828of
    tta offfclala,  rho shall be exIga@ 8e a private
    lolQf6r ln thsmrlng oftheunlw       states, ehall
    Crank a wlcan@J In ths office of 8UCh officlall
    sad, fa the abwnw    af enx wah  prcwlr*l.azi, we are
    of ths opl.nlw  that the CewLs8lonsm' ceurt Ln
    tbia l.nstance had no ,wthority to Qoulare the b?-
    flw  OS Cwnty Attermy     muwt,  and to appaint ap-
    prllee t-hereto,but tkusb,in the absence of euch
    p~~*l~lcm,the authority to detewlne and dscl.are
    rush quwtlw m     vest& La the Mstrict Court of
    3abiae Cow&J..a

          It Level1 eetabll&ed in this StetatbattbeC~aa-
mla~lonera*Courts are cmwte of lisl:tudjurisdictionmd
poeseee only such power aad authority tkst is gjlvenby the
statutss and Ccmstltutlcn crfth3.sState sxprwtly QC by iss-
p1icatioia.
          It l* otm oplnicm that under ths fasts autasitted
byyuu, the Camisaicum-s ' court of lamer county ean not
declare that r vacwcy exists in the office of Cuamty Attarmq
upon his wtorlng th6 ollltary servZcs and that until.a va-
aaacy 1s entab~ldmd  the County Attoracry14 entitled to hlr
pay601 the Cmmty, although hm has eater&i the m11i.tm=f-'
       .
         bl TisW Of OUl'IEtl8Wl'tQ~S!Ul'filVhtQU#tf~,W@
do not      that ft ir neesssary to aaawr the second q-ss~-
          think
tiaPIstat8a.
               &sretofQl% th5.sQepaPtmentho vrittwn sr*emkl
ap3niimswmwrlngquwtl~             mieilartoth6quwtions   pn-
sent5d in ywr inquiry,which w thlrikwppQrt8 ths aooclu-
SiQn rwuhwi in thlm oplnicm. Tkxwfors,vedlmztyuur
rtteatlen      to those+oplalolmandsocles* cople* of th6 name
foe our awvoalww.           Thwa qJf.niwaare Nos. O-3693, o-3080,
         t5, o-3295, o-3448 WQ o-3743.
           Trwtlng   that th6 fotagolrkg fullJ   Bnawsr8 your tn-
uuw*     w -
                                      Youw wry      twl$            .,.
                                                                    p$:ii;:.;:,.
                                                                          .:.,,.,:
                                                                                 :
                                 ATTORNEY@-OFTlZAS




AUmptet
&X21.
                                APPROVRD &AR 24, 1942

                                /a/   Mover   Ssllerm